DETAILED ACTION
Status of the Application
	Claims 21-30 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Amendment of claim 28 and amendments to the specification as submitted in a communication filed on 7/6/2022 are acknowledged. 
In a telephone conversation with Ms. Xiaochun Zhu on 7/7/2022, an agreement was reached to amend claim 28 to place the application in condition for allowance.   

Terminal Disclaimer
The terminal disclaimer filed on 7/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,955,416 and 9,988,688 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/25/2022 and 3/7/2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Xiaochun Zhu on 7/7/2022.
Please replace claim 28 as follows:
	28.	A composition comprising
		a reverse transcription DNA polymerase,
		a biological sample from a human having lung cancer, and
		a nucleic acid reagent comprising a primer pair that hybridizes to a region of an mRNA 	encoding a polypeptide with ALK kinase activity, wherein the region consists of a nucleotide 	sequence coding for amino acids 234-796 of SEQ ID NO: 1.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses mutant ALK fusion proteins, the Examiner has found no teaching or suggestion in the prior art directed to a mutant ALK fusion protein that comprises part of an EML4 protein and an ALK protein, wherein said fusion protein comprises (i)  amino acids 1-222 of SEQ ID NO: 3 and amino acids 1116-1383 of SEQ ID NO: 5, (ii) SEQ ID NO: 1, or (iii) SEQ ID NO: 18.  Therefore, claims 21-30, drawn in part to a composition that comprises (i) a reverse transcription DNA polymerase and a reagent comprising a primer pair that hybridizes to an mRNA that encodes as EML4-ALK fusion  protein, wherein the fusion protein comprises SEQ ID NO: 1 or SEQ ID NO: 18, wherein the primer pair amplifies at least a fragment of said mRNA that comprises the fusion junction, or (ii) a reverse transcription DNA polymerase, a biological sample from a patient having lung cancer, and a reagent that comprises a primer pair that hybridizes to a region of an mRNA encoding a polypeptide with ALK kinase activity, wherein the region consists of a nucleotide sequence coding for amino acids 234-796 of SEQ ID NO: 1, are allowable over the prior art of record.   
With regard to the double patenting rejections of  claims 21-30 over claims 1-15 of US Patent No. 9,988,688 and claims 1-9 of US Patent No. 10,955,416, in view of the timely submission of a terminal disclaimer, these rejections are hereby withdrawn.

Conclusion
Claims 21-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 8, 2022